DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-10,12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alimonda et al. (Alimonda) (NPL: A Feedback-Based Approach to DVFS in Data-Flow Application, IEEE TRANSACTIONS ON COMPUTER AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, IEEE SERVICE CENTER, PISCATAWAY, NJ, US, vol. 28, no. 11, 1 November 2009 (2009-11-01), pages 1691-1704, XPO11278675, ISSN: 6278-0076. BOL 16.1109/TCAB 2008 .20260433) in view of CN 106779060 (CN106 hereinafter)
Regarding Claim 1 Alimonda discloses: a method for adjusting computing resource, [abstract: frequency adaptation] comprising: obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, an expected pooling time of a target processing and a to-be- processed data volume of the target processing, [Section I: quality of service requirement; section IV. A: buffer occupancy] a difference between the expected pooling time of the target processing and an estimated convolution time of a convolution layer associated with the target pooling layer being less than a time threshold; [Section IV.B: First and second layers in the flow with dependencies; determination of clock frequency difference for throughput balance]
obtaining, by the device, a current clock frequency corresponding to at least one computing
resource unit used for pooling; [abstract: multicore computer] determining, by the device, a target clock frequency according to the expected pooling time of the target processing and the to-be-processed data volume of the target pooling layer; and in response to that the convolution layer associated with the target processing completes convolution and the current clock frequency is different from the target clock frequency, .[Section IV: switching to the determined frequency] switching, by the device, the current clock frequency of the at least one computing resource unit to the target clock frequency, and performing pooling in the target processing based on the at least one computing resource unit having the target clock frequency .[Section IV: switching to the determined frequency]
Regarding Claim 1 Alimonda does not teach the first and second processing tasks are a pooling layer.
However a common processing task which is are often executed in a parallel pipelined manner and wherein there is a known need for avoiding idle time between the depended calculations [CN106 abstract, [0104]-[0106], [0111]] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention utilize a parallel pipelined manner execution of CN105 in Alimonda’s system to improve system throughput. 
Claims 11 and 16 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 11 and 16 are rejected under a similar rational as that of claim 1 above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186